Citation Nr: 1631676	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service-connection for a bilateral hand disability, to include as secondary to a cold injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The Board notes that in a March 2011 statement, the Veteran requested a videoconference hearing before the Board with respect to this claim.  The Veteran was provided a Board hearing on these issues in December 2009.  Nevertheless, the Veteran was scheduled for a videoconference hearing before the Board in January 2012 and received notice thereof, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d)(2015).  

In January 2010, June 2012, and July 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current bilateral hand disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service. 




CONCLUSION OF LAW

A hand disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded three VA examinations, in February 2010, July 2012, and August 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the July 2015 remand orders, specifically to schedule the Veteran for another VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Background

The Veteran is seeking service connection for a bilateral hand disability.  In his formal application, the Veteran indicated that he had injured his hand in service in PT training and developed a severe infection.  He also noted that the claimed disability was also due to wet and cold weather in service.  The Veteran later elaborated that he injured his hands in service punching a punching bag, which led to infection, and that this injury led to his current hand disabilities. 

The Veteran's service treatment records (STRs) reflect treatment in March and April of 1975 for hand injuries after punching a punching bag.  It was noted that he exhibited scrapes on the knuckles of both hands, and he reported his left hand as having become swollen.  The Veteran subsequently developed cellulitis in both hands and was admitted to for five days of inpatient treatment.  The STRs do not reflect further treatment for this hand injury or treatment of the Veteran's hands for another injury, such as cold injuries, during service.  

The Veteran visited his doctor in September 2009 with complaints of bilateral hand pain.  The Veteran's doctor recorded negative Tinel's sign, normal capillary return, normal skin, no signs of acute inflammation, and Buchard's node on the 5th right little finger.  The Veteran described his pain as throbbing and tingling pain that was not made better or worse by anything.  No diagnosis was provided at this treatment. 

A private opinion from November 2009 related the Veteran's injuries sustained in service from punching the punching bag to persistent osteoarthritis in his knuckles.  The private examiner reported that the Veteran "apparently ended up with a significant/severe infection in the area, which took him some time to resolve."  The result of this infection, the private examiner opined, was chronic pain in his hands.   

The Veteran testified at a hearing in December 2009 about the in-service injuries to his hands.  The Veteran stated that he was punching a bag and his hands got infected to the point the infection radiated down his arms.  The Veteran stated that the residuals of his infection got worse over the course of the next four years and cold or wet weather exacerbated his pain.  

A VA examination was conducted in February 2010.  The Veteran reported he was hospitalized in service due to cellulitis from his skin splitting when he was hitting a punching bag barehanded.  The Veteran reported decreased grip strength and frequently dropping objects, difficulty butting his shirts and pants, and trouble tying his shoes.  On examination, the Veteran's hand appeared grossly normal with no swelling or erythema, Buchard's node present on the small finger of the left hand, Heberden's node present on the small finger of the right hand, good muscular development bilaterally, decreased grip strength, and complaints of pain.  The VA examiner diagnosed the Veteran with chronic strain of the bilateral hands.  In the opinion of the VA examiner, the Veteran's chronic hand strain was less likely than not related to his service.  In reaching this opinion, the examiner noted that there was no evidence of sepsis of the joints of the bilateral hands, and there were no complaints or treatment for a chronic hand condition between 1975 and 2007.  Imaging of the Veteran's hands from February 2010 reflected no abnormalities aside from a single bone cyst at the ulnar styloid of the Veteran's right hand.  

Treatment notes from March 2010 indicate that the Veteran complained of pain in his hands and was diagnosed with bilateral trigger finger.  

Another VA examination was conducted in July 2012.  The VA examiner diagnosed the Veteran with cellulitis of the hands, resolved, in both hands.  The Veteran reported a similar chronology to the July 2012 VA examiner as to the February 2010 VA examiner, namely that his hands became infected in service, he was treated for infections in service, and he now experiences sensitivity to cold and rain.  The Veteran reported that his hands flare up in winter, causing trouble holding and manipulating objects.  The VA examiner conducted functional and range of motion testing, but concluded that the Veteran's hand disability is less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained that the imaging of the Veteran's hands does not show arthritis and that any arthritis resulting from a severe infection would be erosive not degenerative, but again, no arthritis was reported.  The VA examiner acknowledged significant nerve findings on examination, but concluded that they were not related to the Veteran's resolved cellulitis as cellulitis does not affect the nervous system.  

The appeal was subsequently returned to the Board.  In a July 2015 remand, the Board expressed concern that the Veteran's initial contention that cold and wet weather had contributed to his claimed hand disability had not been considered by a VA examiner.

Consequently, in August 2015, the Veteran underwent a VA examination in regard to his hands, fingers, and peripheral nerves.  The Veteran reported that while on active duty he had been stationed in Washington state, and he described the weather as rainy and cold with temperatures below zero.  He recalled "light frostbite" on his hands, and that he thought he was seen for this by a medical provider but was not sure.  He again described the onset of his symptomatology as beginning after the bout of cellulitis on active duty.

The VA examiner diagnosed the Veteran with bilateral trigger finger, bilateral hand strains, carpal tunnel syndrome, and cubital tunnel syndrome at the elbow and wrist.  The VA examiner noted that the Veteran was admitted to the hospital for injuries to his hands, but did not see evidence of treatment for "light frostbite" during service.  The VA examiner noted there is no mention of symptoms or problems with the Veteran's hand from service until the Veteran filed his claim in 2007 and a private treatment note reflecting osteoarthritis from 2009.  But the VA examiner noted that osteoarthritis of the knuckles was not present in imaging taken at the time of the August 2015 examination.  The VA examiner then referred to peer-reviewed medical literature that shows that cellulitis, once treated and resolved, does not lead to prolonged symptoms of the joints or peripheral nerves.  If there were residuals of this injury, the VA examiner noted that complaints on active duty or soon after would be expected, but instead the Veteran's medical record was silent for 28 years.  The VA examiner pointed out that the Veteran was in the infantry and carried a gun, but there is no evidence of limitation in his ability to perform his duties between 1975 and 1979.  As for the Veteran's reports of light frostbite, the VA examiner noted that the Veteran's STRs are silent as to treatment for cold injuries and there is no significant symptomatology or objective findings currently consistent with cold injuries. 

After conducting a thorough examination, the August 2015 VA examiner concluded that the Veteran's currently diagnosed hand disabilities are less likely than not related to the Veteran's service.  The VA examiner opined that the likely etiology of the Veteran's current symptomatology is wear and tear over time.  The VA examiner pointed out that the Veteran worked maintenance and carpentry requiring repetitive use of the hands and repeated gripping following active duty. 


Analysis

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral hand disability is not warranted.

The Veteran has been diagnosed with bilateral trigger finger, bilateral hand strains, cellulitis of the hands, resolved, carpal tunnel syndrome, and cubital tunnel syndrome at the July 2012 and August 2015 VA examinations.  Accordingly, as there is a current bilateral hand disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.

The Veteran's STRs reflect inpatient treatment for bilateral hand injuries due to punching a punching bag, which developed into cellulitis in 1975.  The Veteran has also described being exposed to cold and wet weather in service, and having sustained what he described as "light frostbite."  Accordingly, the second Shedden element is satisfied, as there is evidence of an in-service event or injury to the Veteran's hands.  

As noted above, service-connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance, however, service connection for osteoarthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for osteoarthritis on a presumptive basis is not warranted. 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral hand disabilities are etiologically related to the Veteran's military service on a direct basis.

The Board finds that the February 2010, July 2012, and August 2015 VA opinions offer the strongest and most persuasive opinions and rationale regarding the etiology of the Veteran's bilateral hand disability.  These examiners reviewed the Veteran's entire claims file and medical history, and examined the Veteran. These examiners noted that the Veteran was hospitalized for cellulitis of the hands following his punching injury in service. These examiners noted there was no further treatment for the Veteran's bilateral hand injury in service or for many years thereafter.  These examiners found that the Veteran's current hand disabilities were not caused by or a result of service.  The February 2010 pointed out the significant period of time between the Veteran's in-service injury and the next complaints of hand pain.  The July 2012 VA examiner explained that the imaging of the Veteran's hands does not show arthritis and any arthritis resulting from a severe infection would be erosive not degenerative, but again, no arthritis was reported.  The VA examiner further noted that there were significant nerve findings on examination, but that cellulitis does not affect the nervous system.  The August 2015 VA examiner opined that the likely etiology of the Veteran's current symptomatology is wear and tear from the Veteran's work in maintenance and carpentry over time.  The VA examiner also referred to peer-reviewed medical literature that shows that cellulitis, once treated and resolved, does not lead to prolonged symptoms of the joints or peripheral nerves

As for the Veteran's claims of cold injuries to his hands, the Veteran is competent to report being exposed to extreme cold and wet weather in service, and there is no reason to doubt his credibility.  However, the Board notes that, unlike his treatment for cellulitis in April 1975, the record does not contain contemporaneous medical evidence to support a conclusion as to the severity of any cold injuries to his hands.  Further, the August 2015 VA examiner opined that the Veteran's current hand disabilities are less likely than not related to his claimed cold injury.  The VA examiner found that the Veteran's symptomatology and objective findings, which include carpal tunnel syndrome and cubital tunnel syndrome, are not consistent with objective findings of a cold injury.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions, including his testimony at the December 2009 hearing.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report a history of symptoms such as hand pain, the Board places far more probative weight on the conclusions of the VA examiners discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As discussed, the VA examiners considered his report, but also considered the results of physical examination and x-ray findings, which they found to be inconsistent with disability resulting from cellulitis or cold injuries.   

The Veteran provided a private opinion by his primary care physician regarding his bilateral hand disability from November 2009.  This doctor concluded that the Veteran's in-service injuries led to development of persistent osteoarthritis in the Veteran's knuckles.  However, the Board affords this opinion little weight.  First, the doctor did not point to evidence in the file or provide imaging supporting his conclusion that the Veteran experiences osteoarthritis.  As noted, the August 2015 VA examiner noted that the imaging from August 2015 did not reflect osteoarthritis, which is consistent with imaging from the February 2010 VA examination.  Thus, the Board affords the private opinion little weight.  

In summary, the weight of the evidence shows that the Veteran's bilateral hand disabilities are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the bilateral hand disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for a bilateral hand disability, to include as secondary to a cold injury, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


